Jackson, Judge.
In June, 1862, Eawson obtained judgment against the. Pressleys, which was kept alive until levied upon the land in dispute. One Ward rented the land levied on in 1860 to Pressley, and in the summer of the same year sold it to him, giving, him a bond for titles thereto, for the contract price of $1,600 00. Pressley thenceforward controlled it as his own, and paid $1,100 00 of the purchase money, and remained thus in possession till 1870. He then sold to Coffin, the claimant, and Ward made a deed to Coffin, with the assent and' direction of Pressley, on condition that Coffin would pay him, Ward, $150 00, $100 00 of which was paid, and $50 00 is still owing to Ward of the purchase money. When the land was levied on by the judgment and fi. fa. of Eawson, Coffin claimed it; the case was tried, and the court charged that-the land was not subject on the foregoing facts which were admitted. The jury so found, and the question is, was the land subject?
We think the court erred. The land was subject, and when sold the fund was liable to Ward, first for the balance of the unpaid purchase money; to Eawson next for payment of his fi. fa., and if any part of-the fund remained, then the balance to the claimant. The Code and this court settle the principle beyond controversy, and it was in the power of the *350jury, under the direction of the court, to mould the verdict, and the court to have rendered judgment accordingly: Code, section 3586; 25 Georgia Reports, 42; 38 Ibid., 191; 49 Ibid., 60; Code, section 3562.
Judgment reversed.